[Cite as State Farm Ins. v. Univ. of Akron, 2010-Ohio-3641.]




                                       Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




STATE FARM INSURANCE

       Plaintiff

       v.

UNIVERSITY OF AKRON

       Defendant

        Case No. 2010-01395-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL



        {¶ 1} On January 21, 2010, this court issued an entry ordering plaintiff entity to
obtain counsel to proceed with this claim, to file a notice of appearance, and an
amended complaint with this court.               Plaintiff entity was also ordered to submit the
$25.00 filing fee or a poverty statement or face dismissal of its case. Plaintiff entity has
failed to comply with the court orders. Therefore, plaintiff entity’s case is DISMISSED
without prejudice .3pursuant to Civ.R. 41. The court shall absorb the costs of this case.




                                                           ________________________________
                                                           DANIEL R. BORCHERT
                                                           Deputy Clerk

Entry cc:
Case No. 2010-01395-AD             -2-   ENTRY




State Farm Insurance
Kay Edgcomb
P.O. Box 2371
Bloomington, Illinois 61702-2371

DRB/laa
Filed 3/19/10
Sent to S.C. reporter 8/6/10